DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Noso (US 2018/0312363) in view of Yanami (JP 2014189384).
With regard to claim 1, Noso discloses a post-processing device (2) [Para. 0016] comprising:
a processing tray (32) including a mounting surface on which a medium (S) [sheets; Para. 0045] subjected to recording by a liquid ejecting apparatus [Para. 0017] is mounted;
a transporting member (4) [paddle unit; para. 0024, 0030] that transports, in a first direction, the medium mounted on the mounting surface;
an edge alignment section (34) that aligns an edge portion of the medium, which was transported in the first direction by the transporting member, in the first direction;
a post-processing section (12) [Para. 0016] that performs post-processing for the medium aligned by the edge alignment section.
Noso does not disclose a load applying section that applies a load when the medium on the processing tray moves in a second direction opposite to the first direction.
However, Yanami teaches a load applying section (42) [Fig. 3] that applies a load when the medium on the processing tray moves in a second direction opposite to the first direction.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine a load applying section to the post-processing device of Noso as taught by Yanami to give movement resistance to the sheet. [Abstract]
With regard to claim 2, Nosos’ modified post-processing device discloses all the limitations of claim 1, and Yanami also discloses wherein the load applying section also applies a load when the medium moves in the first direction [Para. 008], and the load applied by the load applying section when the medium moves in the first direction is smaller than the load applied by the load applying section when the medium moves in the second direction [Para. 0008].
With regard to claim 3, Nosos’ modified post-processing device discloses all the limitations of claim 1, and Yanami also discloses wherein the load applying section protrudes from the mounting surface and is inclined in the first direction [Fig. 7].
With regard to claim 12, Noso discloses a recording system (1) comprising:
a liquid ejecting apparatus [ink-jet head; Para. 0017] that ejects a liquid [ink; Para. 0017] onto a medium [sheets; Para. 0019] to perform recording; and
a post-processing device (2) [Para. 0016] includes:
a processing tray (32) including a mounting surface on which a medium (S) [sheets; Para. 0045] subjected to recording by a liquid ejecting apparatus [Para. 0017] is mounted;
a transporting member (4) [paddle unit; Para. 0024, 0030] that transports, in a first direction, the medium mounted on the mounting surface;
an edge alignment section (34) that aligns an edge portion of the medium transported in the first direction by the transporting member, 
a post-processing section (12) [Para. 0016] that performs post-processing for the medium aligned by the edge alignment section.
Noso does not disclose a load applying section that applies a load when the medium on the processing tray moves in a second direction opposite to the first direction.
However, Yanami teaches a load applying section (42) [Fig. 3] that applies a load when the medium on the processing tray moves in a second direction opposite to the first direction.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine a load applying section to the post-processing device of Noso as taught by Yanami to give movement resistance to the sheet. [Abstract]

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noso (US 2018/0312363) in view of Yanami (JP 2014189384) as applied to claim 3 above, and further in view of Ishikawa (US 2010/0072693).
With regard to claim 4, Nosos’ modified post-processing device discloses all the limitations of claim 3, but does not disclose further comprising: a punching section that punches the medium before the medium is mounted on the mounting surface, wherein the load applying section is arranged at a position which does not overlap a punched hole when the medium is transported.
However, Ishikawa teaches a punching section (150) that punches the medium before the medium is mounted on the mounting surface [Para. 0047, 0049; Fig. 2]
It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure Nosos’ modified post-processing device with a punching section as taught by Ishikawa in order to punch holes in the sheet.
In addition, Noso modified with Ishikawa also teaches the load applying section is arranged at a position which does not overlap a punched hole when the medium is transported [Noso – Fig. 3].

Allowable Subject Matter
Claims 5-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 is objected to because the prior art does not teach or make obvious an impulse applied to a first medium by a transporting member when the first medium is transported in the first direction is greater than an impulse applied to a second medium or a medium after the second medium by the transporting member when the second medium or the medium after the second medium is transported in the first direction.
Claims 6-11 are objected to because the prior art does not teach or make obvious a load applying section configured to apply a load when the medium moves in the first direction and switch an applied state of the load to be applied to the medium.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193. The examiner can normally be reached Monday-Friday 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACEY M MCMILLION/Examiner, Art Unit 2853                                                                                                                                                                                                        
/ERICA S LIN/Primary Examiner, Art Unit 2853